Citation Nr: 0304643	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-10 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION


The veteran had active service from February 1971 to January 
1972.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from an October 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied a rating in excess of 30 
percent for PTSD and denied a permanent and total disability 
rating for nonservice-connected pension purposes. 

In July 2000, the Board remanded the case on the issues then 
before it.  In a subsequent rating action, the RO increased 
the veteran's rating for PTSD to 50 percent.  Since that is 
not the maximum assignable, that issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

However, the RO also granted nonservice-connected pension 
benefits; since this resolves that issue, it is no longer 
part of the current appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO; the RO has 
notified him of the type of evidence needed to substantiate 
his claim; and the veteran has acted on and understands the 
comparable responsibilities incumbent on himself or VA for 
obtaining evidence.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran is  noncompliant with a psychiatric treatment 
regime and while he is not now working in a gainful form of 
employment, due to both mental and physical problems, his 
PTSD alone does not now result in total occupational and 
social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case and a Supplemental Statement of the Case.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board is satisfied that all facts pertinent to the 
veteran's claim have been fully developed.  The RO has 
obtained relevant medical records, as the veteran has 
indicated treatment at VA facilities.  In addition, the RO 
has provided the veteran with VA examinations (or fee basis 
evaluations in lieu thereof) and he has submitted evidence on 
his own behalf.  Therefore, after examining the record, the 
Board finds that reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim have 
been undertaken, and no further assistance is required.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the SOC.  And 
in that regard, it is noted that the case was remanded by the 
Board for specific evidentiary development which resulted in 
an increased rating for his PTSD and a grant of nonservice-
connected pension benefits.

Specifically, the RO has also set forth the applicable 
regulations and indicated the types of factual scenarios in 
which the veteran's claim would be granted.  And finally, in 
multiple communications between VA and the veteran and his 
representative during the course of the current appeal, it 
has been made clear those records for which VA has 
responsibility and those incumbent upon the veteran, and his 
actions thereon have reflected that he has an understanding 
of those relative responsibilities pursuant to the mandates 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In some instances, 
records have not been obtained.  However, in that regard, 
while the veteran has indicated that when he feels he needs 
VA care, he will present himself at a facility, one of many 
across the country, because of his paranoia he prefers to not 
further identify these.  Nonetheless, the Board finds that 
there is adequate clinical evidence upon which to reach an 
equitable assessment of his psychiatric health at present.   


Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show that he is seen 
by a psychiatrist and/or a psychologist on a fairly regular 
basis and undergoes counseling.  Recent VA records are in the 
file from several cities and states across the country from 
California to Pittsburgh and Alabama.

Extensive VA outpatient treatment records are in the file 
relating to care for the veteran's mental health problems as 
well as other organic disabilities (and as, in pertinent 
part, addressed and resolved by the RO in the nonservice-
connected pension issue).

On a fee-basis psychiatric evaluation for VA undertaken in 
October 2000, the veteran reported that he felt that his 
primary problem relating to work was his PTSD.  The veteran 
stated that he had frequent recurrent flashbacks and 
nightmares related to his Vietnam experiences.  He also 
reported auditory hallucinations of sounds from battles.  The 
veteran described his flashbacks as seeing people killed in 
combat.  He also reported that he was socially withdrawn and 
had no real social contact at present.

The veteran stated that he had poor concentration and thus 
was unable to read or even watch television very often.  He 
endorsed a startle response and hypervigilance.  He also 
reported past irritability but said he did not have that so 
much at present.  He also said that he had a general mistrust 
of people and a mistrust, bordering on paranoia, about the 
local VA and other psychiatric facilities.  

The veteran reported that he had been taking Klonopin 
intermittently for the past 6 years, which he got on the 
streets because his physician would not give it to him.  He 
said that when his psychological symptoms became worse, he 
would go to a psychiatric clinic or VA facility in a 
different part of the country.  However, he did not further 
identify the various recent facilities in which he had been 
seen.  Specifically, he said he declined to be seen at the VA 
facility in Los Angeles because he had been placed in 4-point 
restraints there.  However, the veteran reported that his 
psychological symptoms had become worse of late.  He was not 
sleeping well, and his appetite was poor.

The veteran reported that he lived in a hotel by himself.  He 
was able to dress and bath himself but did not do household 
chores, errands, driving or cooking, and got his food from a 
local mission.  He said he "panhandled" on the streets 
about 5 hours a day.  He watched television infrequently and 
did not read.  He reported no social contact.  The examiner 
felt that he was able to handle his own money and transported 
himself by walking.

An extensive past psychiatric history was noted, including 
the repeated VA hospitalizations which the veteran said had 
been due primarily to recurring flashbacks and auditory 
hallucinations.  According to the records, he had also been 
irritable against his sister and had made homicidal threats 
against her.  In the past, his VA admission toxicology 
reports had been positive for various drugs ranging from 
cocaine and amphetamines to marijuana.  The examiner said 
that while the veteran had a history of drug use, the last 
record of such was in 1997.  He denied the use of alcohol but 
continued to smoke one-half pack of cigarettes a day.

The veteran reported that he had been in jail on repeated 
occasions for "panhandling" and that he was currently on 
probation.  He had never been to prison according to his own 
statement.  He said that he had last worked in 1990 as a 
mechanic on equipment for the city.  He had done this work 
for 10 years and stopped because of psychological symptoms 
including flashbacks.  He had had vocational training as an 
automobile mechanic.  He reported that he had been separated 
over the past 8 years after a marriage of 2 years; his 
marriage dissolved, according to him because of his 
irritability with his wife.  He had one 21 year old child.

On examination, he was well nourished and moderately unkempt 
with dirty clothing and several days worth of beard stubble.  
He was cooperative but made poor eye contact.  His 
psychomotor capacity was within normal limits.  He described 
his mood as OK, but he had a withdrawn, constricted affect 
and had difficulty in engaging the interviewer.

In evaluating thought content, the examiner said that the 
veteran related a general mistrust of people and VA.  He did 
not have delusions of grandeur or first rank symptoms, or 
suicidal or homicidal ideation.  His thought process was 
described as linear and impoverished.  Perception assessment 
resulted in the conclusion that he was not experiencing any 
hallucinations or flashbacks during the interview.

On examination, he was alert and oriented but memory seemed 
somewhat diminished absent cues.  His concentration was 
grossly intact but he could not do serial threes.  He was 
able to spell "world" forwards but not backwards.  His 
recent and remote memory were felt to be largely intact.  He 
recognized that he had mental illness but was not receiving 
any psychiatric care at present.  He seemed to have realistic 
plans for caring for himself and was able to respond 
appropriately when asked what he could do with a stamped, 
addressed enveloped, saying he would forward it.

With regard to intellectual functioning, the veteran 
demonstrated a fair fund of knowledge and was able to 
interpret in the abstract somewhat.  His vocabulary was 
concrete and he was able to perform simple calculations.  He 
said that he had been unemployed for the last 12 months due 
to his psychiatric problems.

The examiner diagnosed PTSD, chronic, and polysubstance abuse 
in remission.  The Global Assessment of Functioning (GAF) 
score was 50 at present.

In a general assessment of his abilities, the psychiatrist 
felt that the veteran was able to understand, remember and 
follow simple instructions but would have problems following 
and remembering complex instructions.  He would be able to 
maintain concentration on simple work and at an adequate pace 
but would have problems interacting with peers, the public 
and supervisors.  His GAF score (50) was felt to reflect his 
serious social and industrial impairment.  It was noted that 
his prognosis was guarded, partly because of his 
noncompliance with psychiatric care, at least in part due to 
his mistrust bordering on paranoia of the care-givers.  He 
was felt to be capable of managing funds.
 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The veteran's PTSD is now evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  This 
evaluation contemplates symptoms reflecting occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.

In order to obtain a 70 percent disability rating, the 
veteran's symptoms need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.


Analysis

There is a great deal of direct and collateral evidence in 
this case upon which to assess the veteran's current 
industrial capacities as impacted by his PTSD.  In this 
regard, it is clear that there is additional evidence 
available, i.e., from various VA facilities across the 
country wherein the veteran has presented himself for care 
when he thought it necessary,  However, with a couple of 
exceptions, the veteran has not identified these facilities, 
and records have thus not been obtained.  While declining to 
identify pertinent evidence is entirely within his right, if 
such evidence is not before the Board, obviously it cannot be 
used to support his case.  Nonetheless, the Board finds that 
there is ample basis for assessing the veteran's overall 
mental health at present including with the assistance of a 
detailed and productive evaluation undertaken in October 
2000, as reported above.

From the outset, the Board notes the veteran's industrial 
history, at least in the recent past, is unfortunate.  While 
he has had training as a mechanic, he had not been able to 
get along with others to the point where he is now 
"panhandling" for 5 or so hours per day, and is virtually 
homeless.  Parenthetically, the grant of a pension based on 
nonservice-connected disabilities recognizes that he is 
probably not able to work.  Nonetheless, and while he may be 
unable to continue in his previous line of work, there are 
signs of organic problems as well, and it is not fully 
demonstrated that his psychiatric problems alone render him 
unable to work.  

The veteran has a current GAF of 50, and while he has 
admittedly serious social problems, and a limited ability to 
function in any socialized setting including in employment, 
the appellate issue remains whether his PTSD is totally 
incapacitating.  The Board recognizes that his work situation 
is anything but optimal, but it is not otherwise demonstrated 
that his PTSD renders him totally occupationally or socially 
inadaptable.  Accordingly, he is not entitled to a 100 
percent rating under the Code.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  
However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be almost completely socially isolated.  However, the 
veteran has somehow adapted to his situation to the extent 
that he appears to recognize his own limitations and has made 
some responsible if unsociably integrated personal 
accommodations as a result.  Indeed, the Board concludes that 
the veteran is unable to establish and maintain effective 
relationships.  This finding can reasonably provide a basis 
for a 70 percent evaluation under Diagnostic Code 9411.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no substantive evidence that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extra-scheduler evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

